Citation Nr: 1430352	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  08-30 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), depression, anxiety and bipolar disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active military service from November 1962 to February 1963.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from April 2007 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified in support of this claim during a hearing at the RO in October 2011 before the undersigned Veterans Law Judge (VLJ) of the Board.  This type of hearing is often and more commonly referred to as a Travel Board hearing.  A transcript of the proceeding is of record.

In March 2012, April 2013 and October 2013 the Board remanded this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  

VA processed this appeal using the Virtual VA paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  There is no probative (meaning competent and credible) evidence etiologically linking the Veteran's PTSD and associated symptoms to an especially traumatic event ("stressor") during his military service.  

2.  An acquired psychiatric disorder other than PTSD, including particularly depression, anxiety and bipolar disorder, also has not been attributed by probative evidence to his military service.



CONCLUSION OF LAW

An acquired psychiatric disorder, including PTSD, depression, anxiety and bipolar disorder, was not incurred in or aggravated by his active military service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Specifically, VA must notify a claimant and his representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, including apprising them of which portion of the evidence the claimant is to provide versus the portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.

When the claim is for service connection, the VCAA notice must apprise the claimant of all five elements of the claim:  (1) Veteran status; (2) existence of disability; (3) a connection between service and the disability; but also the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

The RO satisfied VA's duty to notify in this case by sending the Veteran timely letters in December 2006 and October 2008, prior to initially deciding this claim.  The letters informed the Veteran of his and VA's responsibilities in obtaining supporting evidence and met all notification requirements outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006), including in terms of duly apprising him of the "downstream" disability rating and effective date elements of his claim.  The Board provided additional notice during the Veteran's October 2011 hearing and in the remands issued in March 2012, April 2013 and October 2013.  The RO, AMC and Board also satisfied VA's duty to assist the Veteran by requesting and obtaining all available evidence necessary for equitable resolution of this claim, including his service treatment records (STRs), service personnel records (SPRs), and post-service VA and private treatment records, as well as information from the Social Security Administration (SSA).  The RO/AMC also afforded him VA compensation examinations, during which examiners addressed the status of his mental health and provided opinions, including an addendum opinion, addressing the etiology of his psychiatric disorders in terms of their posited relationship with his military service.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

He does not assert that VA violated its duties to notify and assist him with his claim or that there are any additional records that VA should obtain for him.  He also does not assert that the report of the most recent VA examination and/or addendum opinion is inadequate.  He certainly has not shown that any such error in notice and assistance, even if for the sake of argument committed, was necessarily unduly prejudicial to his claim - meaning outcome determinative of it, i.e., other than harmless.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Board thus finds that no further notice or assistance is required.


In deciding this claim, the Board has reviewed all of the evidence in the Veteran's electronic file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that it discuss, certainly not in exhaustive detail, each and every piece of evidence he submitted or that VA has obtained on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each and every piece of evidence).  Rather, below, the Board's analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to him).

II.  Analysis

The Veteran is claiming entitlement to service connection for a psychiatric disorder with which he allegedly has been struggling since his active duty service in the military.  He asserts this disorder developed because of an inordinate amount of stress he experienced while performing clerical duties during his basic training.  He testified that, although he was good at the physical activities that training required, he failed certain tests (presumably aptitude), ultimately resulting in discharge due to intellectual incapacity.  He also asserts that he developed PTSD from physical assaults by his company commander, including incidents involving being kicked and having his head slammed against the concrete and being knocked out for failing to fold his socks properly.  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish this entitlement, there must be competent and credible evidence of:  (1) current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a correlation ("nexus") between the disease or injury in service and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

To establish entitlement to service connection for PTSD, in particular, a claimant must have medical evidence diagnosing this condition in accordance with 38 C.F.R. §  4.125(a) (meaning in according with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM)); a link, established by medical evidence, between current symptoms and an
in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); see also 75 Fed. Reg. 39,843, 39,852 (Jul. 13, 2010); 75 FR 41092 (amending and creating a new subpart (f)(3) eliminating the requirement of corroborating a claimed stressor if the stressor is related to fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms the claimed stressor is adequate to support a diagnosis of PTSD and that a Veteran's symptoms are related to the claimed stressor). 

As the Board also previously discussed when remanding this claim, there are also other pleading-and-proof exceptions when the claim is predicated on a PTSD diagnosis in service (see 38 C.F.R. § 3.304(f)(1)), combat service (subpart (f)(2)), prisoner of war (POW) status (subpart (f)(4)), and personal or sexual assault (subpart (f)(5)).

Turning now to the relevant facts of this particular case.  The evidence in the Veteran's electronic claims file satisfies the current disability/PTSD diagnosis element of this claim for service connection.  Assuming for the sake of further discussion the credibility of his statements regarding inordinate stress during his service from the type of activity alleged, this evidence also satisfies the in-service event/stressor element of a successful claim.  It does not, however, satisfy the equally important, and also required, nexus element of this claim for service connection to show the required attribution or correlation ("nexus") between the current disability and the activity during his service.  


During the course of this appeal, beginning in 2007, the Veteran received VA and private treatment for variously-diagnosed psychiatric disorders, including depression, anxiety, bipolar disorder, dysthymia, mood disorder, major depressive disorder and adjustment disorder.  He also underwent VA examinations, including in August 2013 when a VA examiner first diagnosed him with PTSD.  VA must recognize and consider all of these diagnoses when deciding this claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  But even so, during that examination and the treatment visits, no clinician linked the PTSD to a stressor during the Veteran's service or causally related any other psychiatric disorder, no matter how characterized, to his service, including to the alleged inordinate stress during his service.  It is not enough merely to show relevant events or injury during his service, and even current disability in the way of these several different diagnoses, unless there also is probative (meaning competent and credible) evidence providing this required connection between the current disability and the events or injury during his service, hence, the term "service connection".  Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

In August 2012 during a VA examination, an examiner specifically found the Veteran's report of having failed a written test (prompting his release from active duty four months after entrance into the service) and having experienced personal assault (a beating by his commanding officer) insufficient to support a PTSD diagnosis.  That examiner instead related the PTSD to severe childhood trauma, including the Veteran being physically and emotionally abused by his grandparents and being sexually abused by stepfathers (had an unstable mother who married six times).  The examiner additionally noted that it was less likely than not that the pre-existing PTSD had been aggravated during or by the Veteran's service as there is no documentation of the reported beating or mental health complaints in service and he was discharged from service after just four months due to unsuitability.  The examiner also noted post-service substance dependence, which was aggravating the Veteran's PTSD.

In March 2014, upon the Board's request, another VA examiner elaborated on the prior opinion by discussing all psychiatric disorders - meaning even those other than PTSD.  This was to comply with the holding in Clemons.  In Clemons, the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that the scope of a claim for service connection for a mental disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons, 23 Vet. App. at 5-6; see also Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (A claimant's identification of the benefit sought does not require any technical precision), citing Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) (It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability); see, too, Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (The Board is required to consider all issues raised either by the claimant or the evidence of record).

Clemons concerned VA's failure to consider a claim of entitlement to service connection for a psychiatric disorder other than the one specifically claimed, even though it shared the psychiatric symptomatology for which the Veteran was seeking service connection.  The Clemons Court found that, where a Veteran's claim identifies PTSD, without more, it cannot be a claim limited only to that diagnosis, rather, must be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.

Here, though, this additional examiner found it more likely than not that the Veteran's mood-related disorders were related to substance-dependence issues, rather than his service.  She based her opinion on the following findings:  (1) The Veteran received no treatment for, and was not diagnosed with, a psychiatric disorder during his active service; (2) The STRs reflect no evidence to substantiate an exacerbation of any pre-existing mental health problems; 
(3) Post-service treatment records document a long history of substance dependence (in 2006, clinician noted a 30-year history of cannabis dependence and a 40-year history of alcohol abuse); (4) The same year the Veteran denied any particular traumatic event and a history of mental illness when discussing his depression (reported onset just four years prior to visit); and (5) Post-service treatment records refer to childhood abuse. 

Unfortunately, then, the Veteran's personal assertions are the only evidence of record providing the necessary nexus between his current disability and his service.  And although he is competent to report that he experienced inordinate stress during his service, and that he has continued to even ever since it ended, since this is capable of lay observation and experience, because he has no specialized training or expertise in diagnosis and origin of a psychiatric disorder, so concerning the specific subject matter in question, he is not competent to link a psychiatric disorder, including his PTSD, to the stress during his service.  Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Barr v. Nicholson, 21 Vet. App. 303 (2007) (layperson is competent to report disease with unique and readily identifiable features such as varicose veins); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Without probative (competent and credible) evidence of a nexus between a psychiatric disorder and his active military service, or such evidence linking his PTSD to a stressor during his service, service connection may not be granted.  The evidence in this case on this determinative issue is not in relative equipoise; instead, the preponderance of the evidence is unfavorable, so the benefit-of-the-doubt rule is inapplicable, in turn meaning the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); see also 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  



ORDER

Service connection for an acquired psychiatric disorder, including PTSD, depression, anxiety and bipolar disorder, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


